     Case 2:21-bk-52780          Doc 9-1 Filed 08/20/21 Entered 08/20/21 14:52:30                    Desc 341
                                   Ntc Supplemental Info. Page 1 of 1


                                   SUPPLEMENTAL INFORMATION FOR
                                  SECTION 341 MEETING OF CREDITORS


The following information is for the section 341(a) Meeting of Creditors ("Meeting") for this case, which will be
conducted by remote means (either by telephone or videoconference).

Because of the developing issues with the COVID−19 virus and the national declaration of emergency by the
President of the United States, in−person Meetings were continued. The case trustee, however, has the means to
conduct the Meeting by telephone or other remote means.


 THEREFORE, UNTIL FURTHER NOTICE, ALL DEBTOR ATTORNEYS AND DEBTORS SHOULD
PARTICIPATE IN MEETINGS BY TELEPHONE, OR BY SUCH REMOTE MEANS AS THE TRUSTEE
                         HAS ESTABLISHED AND NOTICED.

CONTACT YOUR CASE TRUSTEE AND CHECK THE CASE DOCKET FOR INFORMATION ABOUT
              HOW TO PARTICIPATE IN THE MEETING FOR THIS CASE.


Attorneys and debtors may call in from separate locations. Creditors and creditor attoneys may appear remotely and
should use the information provided by the case trustee or on the docket to participate, or contact the trustee
directly.

Bankruptcy Documents: Debtors should have their bankruptcy documents available in the event there are
questions about the information in the documents.

No Recording: The Meetings will be recorded by the trustee or the United States Trustee. Any other recordings are
prohibited.

All parties are encouraged to contact the case trustee, check the case docket, and the UST website for up−to−date
information about section 341 meetings of creditors. In addition, information is posted here:
https://www.ohsb.uscourts.gov.
